Citation Nr: 1517805	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-42 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran had active service from May 1946 to September 1948. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, the Republic of the Philippines, which in pertinent part granted service connection for bilateral hearing loss, awarding an initial 10 percent rating.  The Board notes that the Veteran and his representative appear to be under the belief that he is currently receiving a 20 percent rating for his hearing loss per his notice of disagreement (NOD) dated in January 2014, and the representative's introductory remarks to his January 2015 hearing.  Transcript, p. 2.  However a review of the adjudications clearly shows that he is rated 10 percent for his hearing loss.  

In January 2015 the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the initial rating period, the Veteran's hearing impairment has been no worse than Level IV in the right ear and Level V in the left ear.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The veteran's increased rating claim for bilateral hearing loss arises from his disagreement with the initial evaluations following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records and private treatment records have been obtained.  He has not reported VA treatment.  He was afforded appropriate VA examinations in December 2013 and September 2014, and relevant opinions have been obtained from the examiners.  There is no indication that there is any relevant evidence outstanding in the claim.

In January 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the January 2015 BVA hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Information was also obtained to clarify the Veteran's arguments.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

I.  General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Increased Rating for Hearing Loss

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1 , 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. 

In response to his original service connection claim, the Veteran was afforded an initial VA audiological evaluation in December 2013; the examiner reviewed the evidence of record and noted the Veteran's history.  This examination focused on causation but the examiner did note a functional impact in that the Veteran reported he needed to ask the person talking to him to repeat questions and he often couldn't understand the spoken word.  On examination, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
60
55
LEFT
65
65
60
65
65

Speech audiometry testing with word discrimination was not deemed to be appropriate due to language difficulties, cognitive problems or inconsistent recognition scores.  The puretone averages were shown to be 58 for the right ear and 64 for the left ear from 1000 to 4000 Hertz. 

The Veteran submitted a private audiology report dated in February 2014.  This was interpreted as showing profound sensorineural hearing loss, but the scores themselves are not readable and were not interpreted.  There is no indication that testing was by a licensed audiologist or that speech reception threshold testing pursuant to Maryland CNC standards was done.  Finally, this report does not suggest worse hearing than that shown by the VA test results.  

Thereafter the Veteran underwent another VA audiological examination in December 2014.  The functional impact on ordinary conditions was that he had to cup his ears in order to hear words during conversations.  

On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
65
65
LEFT
60
65
65
65
65

Speech audiometry testing with word discrimination was again not deemed to be appropriate for the same reasons given in the previous examination.  The puretone averages were shown to be 61 decibels for the right ear and 65 decibels for the left ear from 1000 to 4000 Hertz. 

The results from the December 2013 and February 2014 testing demonstrate hearing level acuities of Level IV for the right ear, and Level V in the left ear; because speech discrimination testing was deemed inappropriate, Table Via (or VIA) is to be used. 38 C.F.R. § 4.85 (c).  Such hearing acuity levels are commensurate to the current 10 percent evaluation under Table VIa (also used for exceptional patterns of hearing loss).  See 38 C.F.R. §§ 4.85, 4.86.

Although the Veteran contends that a higher rating is warranted, the evidence of record does not indicate that such rating is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349. 

The Board has also considered the Veteran's assertion that his hearing loss presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Specifically, the Veteran asserted that his bilateral hearing loss is more disabling than currently rated.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria describe the Veteran's disability level and symptomatology in this case, as a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The Veteran has not pointed to objective evidence of marked interference with employment or the need for frequent hospitalization or extraordinary medical care.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Thus, the preponderance of the evidence is against the Veteran's claim for a higher rating at any time during the claim period.  38 C.F.R. § 4.85, Diagnostic Code 6100. There is no reasonable doubt to be resolved as to this issue.  See 38 C.F.R. § 4.3.


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


